DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, none of the prior art fairly teaches or suggest an ink jet ink composition for textile printing comprising: a dye containing copper or chromium that is selected from the group consisting of CI Reactive Blue 15 and 72, CI Direct Blue 87, and CI Acid Blue 193: and 5% to 30% by mass of a cyclic amide that is liquid at normal temperature and has a normal boiling point in the range of 190°C to 260°C, wherein a hue angle defined by CIELAB color space on a recording medium ranges from 260 to 310 degrees. It is noted that the prior art teaches similar inks (see Fu et al. CN 107163685A). However, there is no suggestion or motivation available to modify the prior art to arrive at the instant claimed invention by combining the claimed dye and solvent to produce an ink with a claimed color hue, in combination with the other lim9tations of the claim. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734